NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0216n.06

                                       Case No. 15-6027

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                              Apr 20, 2016
LOIS LANE,                                         )
                                                                         DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                   )       KENTUCKY
                                                   )
       Defendant-Appellee.                         )
                                                   )
                                                   )


BEFORE: SILER, SUTTON, and STRANCH, Circuit Judges.

       SILER, Circuit Judge. Plaintiff Lois Lane’s attorney Wolodymyr Cybriwsky1 appeals the

district court’s denial of his motion pursuant to Federal Rule of Civil Procedure 59(e) for relief

from the district court’s prior order denying his motion for attorney’s fees.2 For the following

reasons, we AFFIRM.



       1
          Although Cybriwsky is not technically a party to the litigation, he is the real party in
interest, as he challenges the district court’s order denying his motion for attorney’s fees. See
Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002). For simplicity’s sake, this opinion will
follow the district court in directing its remarks to Cybriwsky himself.
       2
         Although the notice of appeal only refers to the order denying the Rule 59(e) motion,
“as a general matter, the appeal from the denial of a Rule 59(e) motion is treated as an appeal
from the underlying judgment” as well. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804,
833 (6th Cir. 1999).
Case No. 15-6027, Lane v. Comm’r of Social Security


                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         In 2007, an administrative law judge denied Lane’s application for disability benefits and

Supplemental Security Income. In 2010, the Appeals Council denied Lane’s request for review,

but later that year it vacated its denial of the request for review for the purpose of further

administrative proceedings. Unaware of the Appeals Council’s 2010 decision, Lane filed her

complaint in 2012 in the district court. Before the Commissioner filed an answer, however, Lane

filed a motion to dismiss the appeal without prejudice, indicating that she had just learned of the

Appeals Council’s 2010 order and that the claim was still pending with the Appeals Council. In

2013, the district court granted her request for voluntary dismissal, dismissing the complaint

without prejudice and holding the parties responsible for their respective attorney’s fees and

costs.

         Following the dismissal, Lane’s attorney Cybriwsky filed a motion for attorney’s fees

under 42 U.S.C. § 406(b). Noting that the Commissioner issued a fully favorable administrative

decision, Cybriwsky requested $6,000 in attorney fees for 22.2 hours of work performed before

the district court prior to the dismissal of the complaint. The district court denied the motion,

since Lane’s success at the administrative level was not the result of a judgment or remand from

the district court. Moreover, the district court found that “it would be unreasonable to

compensate Cybriwsky for the time spent erroneously pursing the claims in th[at] forum.”

         Cybriwsky subsequently filed a motion for relief pursuant to Rule 59(e), asserting that

Lane’s motion to dismiss was a “de facto sentence six remand” under 42 U.S.C. § 405(g) that

should support the award of fees, because it supposedly resulted in the Appeals Council’s

vacating its 2010 denial of Lane’s request for review and in Lane’s favorable administrative

decision. The district court denied the motion, determining that it “consist[ed] entirely of re-



                                                -2-
Case No. 15-6027, Lane v. Comm’r of Social Security


argument” and “d[id] not present newly discovered evidence or a change in controlling law that

compels such a conclusion.”

                                   STANDARD OF REVIEW

       This court reviews a district court’s denial of a Rule 59(e) motion to alter or amend a

judgment for abuse of discretion. Shuler v. Garrett, 743 F.3d 170, 172 (6th Cir. 2014). This court

also reviews a district court’s denial of attorney’s fees under § 406(b) for abuse of discretion.

Damron v. Comm’r of Soc. Sec., 104 F.3d 853, 856 (6th Cir. 1997). “Statutory interpretation,

however, is subject to de novo review.” Riley v. Kurtz, 361 F.3d 906, 910–11 (6th Cir. 2004).

                                          DISCUSSION

       “Motions to alter or amend judgment may be granted if there is a clear error of law,

newly discovered evidence, an intervening change in controlling law, or to prevent manifest

injustice.” GenCorp, Inc., 178 F.3d at 834 (citations omitted). However, “Rule 59(e) . . . does not

permit parties to effectively ‘re-argue a case.’” Howard v. United States, 533 F.3d 472, 475 (6th

Cir. 2008) (quoting Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374

(6th Cir. 1998)). In the instant case, the district court properly denied the Rule 59(e) motion

because it merely relitigated Cybriwsky’s prior arguments and failed to demonstrate that the

district court made a clear error of law or fact in denying the § 406(b) motion for attorney’s fees.

       Under 42 U.S.C. § 406(b)(1)(A),

       [w]henever a court renders a judgment favorable to a claimant . . . who was
       represented before the court by an attorney, the court may determine and allow as
       part of its judgment a reasonable fee for such representation, not in excess of 25
       percent of the total of the past-due benefits to which the claimant is entitled by
       reason of such judgment.

Referred to as “a prevailing claimant’s fees” by the Supreme Court, Gisbrecht, 535 U.S. at 792,

the plain language of the statute dictates that a court must “render[] a judgment favorable to a


                                                -3-
Case No. 15-6027, Lane v. Comm’r of Social Security


claimant” to justify any award of attorney’s fees. However, a district court may also award court-

related fees even where the award of benefits was made by the Commissioner upon remand. See

Horenstein v. Sec’y of Health & Human Servs., 35 F.3d 261, 262 (6th Cir. 1994).

       Upon Lane’s filing of a voluntary motion for dismissal because “th[e] claim [wa]s still

pending under review with the Appeals Council,” the district court dismissed the case without

prejudice. Although the Commissioner played no role in Lane’s unilateral request for dismissal,

Cybriwsky argues that the circumstances that followed (i.e., Lane’s subsequent favorable

administrative decision) rendered the dismissal a “de facto sentence six remand” under 42 U.S.C.

§ 405(g)—a provision that contemplates that a “court may, on motion of the Commissioner of

Social Security made for good cause shown before the Commissioner files the Commissioner’s

answer, remand the case . . . for further action by the Commissioner.” Because of this supposed

“de facto sentence six remand,” Cybriwsky asserts that Lane should be considered a “prevailing

party” in this litigation and he should be entitled to attorney’s fees.

       As the district court aptly determined, Cybriwsky’s arguments are without merit. To

begin with, the Commissioner never filed a motion to remand for further administrative action,

and the district court did not reverse for payment or remand the case under sentence six of

§ 405(g). Moreover, Cybriwsky has failed to provide a single case suggesting that either § 406(b)

or § 405(g) empowers a district court to award attorney’s fees when the dismissal of a case is

unrelated to the merits or ultimate outcome of the claims. Nor does he cite any case law defining

what he terms a “de facto sentence six remand” or indicating that such a resolution would

constitute a favorable judgment warranting fees under § 406(b).3 And finally, Cybriwsky has




       3
        The few cases that Cybriwsky does cite do not concern attorney’s fees under § 406(b) or
awarding fees after a dismissal under Rule 41, but rather address awarding fees under the Equal
                                                 -4-
Case No. 15-6027, Lane v. Comm’r of Social Security


failed to establish that his services in this nascent litigation had any bearing on the subsequent

administrative proceedings—particularly when the suit’s conception came as a result of mistaken

belief in the finality of the Appeals Council’s determination, Lane’s complaint consisted of two

pages with no legal arguments, and the litigation terminated upon Lane’s own filing of a motion

for voluntary dismissal.

       Accordingly, the district court did not abuse its discretion in denying Cybriwsky’s

§ 406(b) motion for attorney’s fees. Given that Cybriwsky failed to establish “a clear error of

law, newly discovered evidence, an intervening change in controlling law, or [the need] to

prevent manifest injustice,” GenCorp, Inc., 178 F.3d at 834 (citations omitted), the district court

did not abuse its discretion in denying his Rule 59(e) motion either.

       AFFIRMED.




Access to Justice Act. Though tangentially related to issues in the instant case, these cases do not
avail Cybriwsky.
                                               -5-